DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on December 8, 2020 is acknowledged. Claims 1-7 and 9-18 are pending in this application. Claims 1 and 11 have been amended. Claim 8 is cancelled. Claims 14-15 remain withdrawn. Claims 1-7, 9-13, and 16-18 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The restriction of claims 1-4, 6, 9-10, and 16 under 35 U.S.C. 103 as being unpatentable over Thresher (US 2003/0031776) in view of Conwell et al. (US 2,698,463) has been withdrawn in view of Applicant’s amendment to the claims to recite 
The rejection of claims 1-5 and 10-11 under 35 U.S.C. 103 as being unpatentable over Cohen (US 3,110,549) in view of Conwell et al. (US 2,698,463) has been withdrawn in view of Applicant’s amendment to the claims to recite the first layer is extruded in a longitudinal direction and to the second layer is extruded in an orthogonal direction. 
The rejection of claims 1-5 and 10-15 under 35 U.S.C. 103 as being unpatentable over Cohen (US 3,110,549) in view of Conwell et al. (US 2,698,463) and further in view of Zenith Applications for Plastic Extrusion, Zenith Pumps, and available online November 20, 2012) has been withdrawn in view of Applicant’s amendment to the claims to recite the first layer is extruded in a longitudinal direction and to the second layer is extruded in an orthogonal direction.
The rejection of claims 1-5, 7-8, 10-11, and 13 under 35 U.S.C. 103 as being unpatentable over Cohen (US 3,110,549) in view of Conwell et al. (US 2,698,463) and further in view of Boice et al. (US 4,879,177) has been withdrawn in view of Applicant’s amendment to the claims to recite the first layer is extruded in a longitudinal direction and the second layer is extruded in an orthogonal direction.
The rejection of claims 1-4, 6, 9-10, and 16-18 under 35 U.S.C. 103 as being unpatentable over Thresher (US 2003/0031776) in view of Conwell et al. (US 2,698,463) and further in view of Durdag et al. (US 2014/0336557) has been withdrawn in view of Applicant’s amendment to the claims to recite the first layer is extruded in a longitudinal direction and the second layer is extruded in an orthogonal direction. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “steps a) to c) are repeated at least once, wherein further layers are extruded in the same or in different orientations compared to the respective previous layers”, however claim 1 from which 7 depends recites “repeating a) through c) to add one or more further layers, wherein a second or more further layer is extruded in an orthogonal relative to the initial surface orientation”.  Therefore, it is unclear how additional layers can be in orthogonal orientation relative to the initial surface orientation but also in different orientations compared to the respective previous layer”.  Claim 7, therefore, appears to be expand the scope of claim 1. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims (claims 11-13) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 11, the claim limitations “means for extruding”  and “means for imparting” uses the phrase “means for” or “step for” or a non-structural term coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the specification does not provide disclosure of what type of structure is meant by the language, therefore, Applicant has failed to particularly point out and distinctly claim the invention.
not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335). 
Weiser discloses surgical implants that are sized, shaped, and constructed to treat a variety of pelvic floor disorders (paragraph 0009).

The fiber strands are extruded (paragraphs 0105-0107). 
Applicant’s attention is directed to Figures 7B through 10 which discloses fibers in a first layer having a longitudinal direction relative to an initial surface orientation and a second layer in an orthogonal direction relative to the initial surface orientation. 
Regarding claims 2 ad 5, as noted above, the implant fiber strands can be made of proteins such as collagen (paragraph 0018).
Regarding claim 6, the implants comprise agents including therapeutic agents, for example, anti-inflammatory agents, including steroidal and non-steroidal anti-inflammatory agents, analgesic agents, including narcotic and non-narcotic analgesics, local anesthetic agents, antispasmodic agents, growth factors, gene-based therapeutic agents, and combinations thereof (paragraph 0120).  
Regarding claim 10, the implants discloses in Figures 7B through 10 are a biocompatible matrix. 
Weiser does not disclose the layers are frozen between extrusions. 
Collier discloses an extrusion method and apparatus.  
Collier additionally discloses freezing the extruded flow before the oriented molecules have sufficient time to relax (column 6, lines lines 48-67). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have frozen the layers after each extrusion in order to provide relaxation of the oriented polymer molecules requires expansion in volume or in cross-section of flow, which cannot easily occur within the extrusion die orifice due to the radial constraining action of the walls thereof. However, as soon as the polymeric 
The combination of Weiser and Collier does not teach the implant is dried. 
Goessl discloses a dry stable hemostatic composition (abstract). 
The hemostatic composition is provided in dry form in the final container. In the dry form, degradation or inactivation processes for the components are significantly and appropriately reduced to enable storage stability (column 4, lines 28-42).  
Regarding claim 9, the hemostatic composition is dried by lyophilization (column 4, line 37). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have dried the scaffold of Weiser in order to increase the stability of the components within the scaffold. 

Claims 1-7, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335) and further in view of Boni (US 5,229,497). 
The teachings of Weiser, Collier, and Goessl are discussed above. 

Regarding claims 3-4 and 16, Boni discloses the sources of collagen from corium layer splits of bovine hides (column 1, lines 37-38). 
It would have been obvious prior the effective filing date of the invention to have used bovine hides as disclosed by Boni since it is a lower cost of source collagen (column 1, lines 43-44). 

Claims 1-2, 5-7, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335) and further in view of Griguol (US 2009/0306464). 
 The teachings of Weiser, Collier, and Goessl are discussed above. 
The combination does not disclose the use an antibiotic in the scaffold. 
Weiser, does however, disclose his implant comprises an active therapeutic agent. 
Griguol discloses an implant for treating stress urinary incontinence and anterior vaginal wall prolapse. 
Regarding claims 17-18, the implant can be a delivery device system for antibiotics and silver or other metallic salts (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included an antibiotic as the therapeutic agent in the implant of Weiser since he discloses any therapeutic agent can be included.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615